ACCEPTED
                                                                                          03-14-00016-CV
                                                                                                 3604657
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                    12/29/2014 2:53:54 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                            No. 03-14-00016-CV
                 ________________________________________
                                                             FILED IN
                                                      3rd COURT OF APPEALS
                        IN THE COURT OF APPEALS            AUSTIN, TEXAS
                    FOR THE THIRD DISTRICT OF TEXAS 12/29/2014 2:53:54 PM
                              AUSTIN, TEXAS               JEFFREY D. KYLE
                __________________________________________ Clerk

                       WILLIAM CULLEN CHAMPION

                                                            Appellant,
                                          v.

                               MARILYN ESTLOW

                                                  Appellee.
              ______________________________________________

               On Appeal from the County Court at Law Number One
                             of Travis County, Texas
             ________________________________________________

                    UNOPPOSED MOTION FOR LEAVE
                TO FILE POST-SUBMISSION LETTER BRIEF
             ________________________________________________

      William Cullen Champion, Appellant herein, files this unopposed motion for

leave to file a post-submission letter brief. Appellant respectfully requests that this

Court accept a post-submission letter brief limited to a single issue raised by the

Court in oral argument. In support of this request, Appellant would show the

following:

      1. The Court heard oral argument in this case on December 17, 2014.
      2. At oral argument, Justice Pemberton raised a question regarding the issue

of waiver of venue objections in a no-answer default judgment. This issue was not

discussed in Appellant’s Brief.

      3. Appellant has prepared a short post-submission letter brief addressing

this issue. The letter brief is attached hereto as Exhibit A. Appellant requests

leave to file this letter brief so that the Court may consider the arguments and legal

authorities contained therein.

      4. Appellee does not oppose the granting of the motion for leave.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant its motion for leave and that the post-submission letter brief attached hereto

as Exhibit A be filed with the papers in this case. Appellant also requests such

other and further relief to which it may be entitled.


                                        Respectfully submitted,

                                        BOURLAND LAW FIRM, P.C.
                                        1 Chisholm Trail, Suite 150
                                        Round Rock, Texas 78681
                                        (512) 477-0100
                                        (512) 477-0154 (facsimile)

                                        BY: /s/ Anna Eby______________
                                           CINDY OLSON BOURLAND
                                           State Bar No. 00790343
                                           bourland@bourlandlaw.com
                                           ANNA EBY
                                           State Bar No. 24059707
                                           eby@bourlandlaw.com
                                           ii
                      CERTIFICATE OF CONFERENCE

      I hereby certify that, on December 29, 2014, I conferred with counsel for
Appellee via electronic mail regarding this motion. Appellee does not oppose the
granting of this motion for leave.




                                      /s/ Anna Eby______________
                                      Anna Eby




                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document was served via
electronic service on this the 29th day of December, 2014 on the following:

      Jessica Lobes
      Dickman Law Offices, PLLC
      6440 N. Central Expressway, Suite 200
      Dallas, Texas 75206


                                      /s/ Anna Eby______________
                                      Anna Eby




                                         iii
               ACCEPTED
          03-14-00016-CV
                 3583373
THIRD COURT OF APPEALS
           AUSTIN, TEXAS
    12/23/2014 3:20:56 PM
        JEFFREY D. KYLE
                   CLERK